Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
The use of numerical references in the claims, non-limiting examples are “thresholding 3 thresholds” in claim 1 and “61 reflected power-vectors”, “61 azimuths”, “201 values”, “12 consecutive radar scans”, “3 thresholds”, “14 bins”, “18 range cells”, etc. in claim 2. For clarity, numerical references should be spelled out.
“extractes” in claim 1 should be “extracts”
“correspoding” in claim 1 should be “corresponding”
“a common λ ,,” in claim 2 should be “a common λ,”
“Determing” in claim 2 should be “Determining”
Numerous words are capitalized improperly in claim 2, non-limiting examples are “This step”, “Each reflected power-vector”, “Storing the raw target’s range profiles”, “Determining the scans”, “the Medians”, etc.
Additionally, “common threshold”, “left threshold”, and “right threshold” in claim 2 appear to be italicized. It is unclear why these certain words are in italic.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a coarse determination cluster” and “a smoothing and truncated cluster” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to the “a coarse determination cluster” and “a smoothing and truncated cluster”, Applicant(s) invoke 112(f) but do not describe the structures that perform the functions of the different clusters. The Examiner’s best guess is that they would be a combination of hardware and software capable of performing the recited functions; however, the specification does not recite any hardware or software capable of performing the entire claimed functions.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-limiting examples are:
Informal language: “This step helps to obtain” and “we obtain the bin with maximum frequency” in claim 2.
Indefiniteness: “… angle at current scan are “the same” to …” in claim 1. It is not clear what “the same” herein refers to.
Indefiniteness: “… as a radar beam sweeps the target in sequence time” in claim 1. It is not clear what the “sequence time” herein refers to.
Indefiniteness: “… a left threshold, a right threshold and a common threshold” in claim 1. It is not clear what each of the thresholds herein refers to.
Claim limitation “a coarse determination cluster” and “a smoothing and truncated cluster” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structures described in the specification (a memory block, a block of averaging by azimuth, a block of storing and averaging over scans, a block of thresholding determination, and a block of extracting) do not perform the entire functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Substantial rewriting is required. Applicant(s) are encouraged to schedule an interview with the Examiner. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant(s) are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lycett (US 2009/0052737 A1), hereinafter Lycett, in view of Driessen et al (US 6,888,493 B2), hereinafter Driessen.
Lycett discloses a system to determine a target's range profile for coastal surveillance radars comprising:
two clusters (the method comprises a data acquisition step 2, a data pre-processing step 4, an initial detection step 6, a detection discrimination step 8 and a debris location output step 10 [0047]),
a coarse determination cluster that determines a raw target's range profiles (the data pre-processing step 4 takes the raw IQ frequency domain data generated by the radar and converts it into intensity range profiles [0049]), wherein the coarse determination cluster consists of two blocks which are a memory block (data storage means [0032]) and a block of averaging by azimuth (a weighted average of several intensity range profiles is produced for each azimuth bin [0049]);
a smoothing and truncated cluster that extractes the raw target's range profiles and consists of three blocks that are a block of storing and averaging over scans (targets are classified as confirmed detections if they are “confirmed” in the subsequent scan, i.e. two medium targets occur in the same range-azimuth cell on consecutive scans [0051]), a block of thresholding determination (the thresholding step 16 [0058]) and a block of extracting the final target's range profiles (step 8 [0052]); 
the memory block stores reflected power-vectors from an area containing the considered target as a radar beam sweeps the target in sequence time (data storage means [0032] & a new short term clutter map is built up from N (e.g. ten) successive scan [0060]); 
the block of averaging by azimuth determines the raw target's profile by averaging all reflected power-vectors stored in the memory block (a weighted average of several intensity range profiles is produced for each azimuth bin [0049]); 
the block of storing and averaging over scans stores the raw target's range profiles from N consecutive scans (targets are classified as confirmed detections if they are “confirmed” in the subsequent scan, i.e. two medium targets occur in the same range-azimuth cell on consecutive scans [0051])
in the block of thresholding 3 thresholds (a left threshold, a right threshold and a common threshold) are calculated (the thresholding step 16 takes the range profiles and compares each range azimuth cell to “small”, “medium” and “big” thresholds [0058]);
in the block of extracting target's range profiles, final target's range profiles are derived (the detection discrimination step 8 converts the binary detection output produced by the initial detections step into locations of targets of interest by clustering and centroiding the raw binary detections. Such that there is only one final detection per target [0052]).
However, Lycett does not disclose selecting prior scans at which the target's aspect angles and the target's aspect angle at current scan are "the same" to average raw target's range profiles correspoding to the selected scans.
Driessen teaches the integrated signal over the selected radar considered for association are selected from each scan. The next step 32 weighted, average over the last scans; and find a compromise between averaging out the Radar Cross Section (RCS) fluctuations (modeled for example as Rayleigh distributed) and being able to follow temporal changes in the RCS due to changes in the aspect angle (col. 7, lines 52-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lycett to include the teaching of aspect angles taught by Driessen because doing so would enable the selection for use of a longer or shorter length of the averaging period, as recognized by Driessen.
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Applicant(s)’ current claim encompasses an invention that the prior art does not disclose, teach, or otherwise render obvious. More specifically, Applicant(s) recite:
“A method to determine the target's range profiles for coastal surveillance radars includes five steps:
Step 1: retrieving and storing power information from a target location; This step helps to obtain 61 reflected power-vectors from a target area corresponding to the 61 azimuths, Each reflected power-vector has 201 values corresponding to reflected powers from 201 range resolution cells;
Step 2: determining a raw target's range profile for each scan, from the 61 reflected power-vectors according to the 61 azimuths in step 1, averaging power values by corresponding positions to create the raw target's range profile;
Step 3: averaging raw target's range profiles by scans, Storing the raw target's range profiles over 12 consecutive radar scans (11 previous scans and a current scan) from step 2 and a given threshold                 
                    
                        
                            a
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                
             (degrees), Determining the scans in 11 previous scans such that a difference of target's aspect angles at these scans and at the current scan does not exceed                 
                    
                        
                            a
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                
            , Then, averaging the power values by corresponding position of the power-vectors in these scans (including the current scan) to generate an over-scan target's range profile;
Step 4: determining 3 thresholds: a common λ ,, a left                 
                    
                        
                            λ
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                
             and a right                 
                    
                        
                            λ
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
             thresholds,
Let (                
                    
                        
                            x
                        
                        
                            1
                        
                    
                
            , …,                 
                    
                        
                            x
                        
                        
                            100
                        
                    
                
            ,                 
                    
                        
                            x
                        
                        
                            101
                        
                    
                
            ,                 
                    
                        
                            x
                        
                        
                            102
                        
                    
                
            , …,                 
                    
                        
                            x
                        
                        
                            201
                        
                    
                
            ) be the over-scan target's range profile at the current radar scan which is obtained in step 3, The value                 
                    
                        
                            x
                        
                        
                            101
                        
                    
                
             is related to the target's centroid; By using a histogram with 14 bins for:
all 201 values                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     (i = 1, …, 201) we obtain the bin with maximum frequency, an upper-bound of this bin will be used as the common threshold and denoted by λ,
values                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     (i = 1, …, 100) we obtain the bin with maximum frequency, an upper-bound of this bin will be used as the left threshold and denoted by                         
                            
                                
                                    λ
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                        
                    ,
values                 
                    
                        
                            x
                        
                        
                            i
                        
                    
                
             (i = 102, …, 201) we obtain the bin with maximum frequency, an upper-bound of this bin will be used as the right threshold and denoted by                 
                    
                        
                            λ
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
            ,
The values λ (respectively,                 
                    
                        
                            λ
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                
             and                 
                    
                        
                            λ
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
            ) represent a power level of noise (respectively, noise in the left and right of the target's centroid),
Step 5: extracting the target's range profiles, at this step, the reflected powers from the target is calculated and compared with the common, left and right thresholds, 
From the over-scan target's range profile (                
                    
                        
                            x
                        
                        
                            1
                        
                    
                
            , …,                 
                    
                        
                            x
                        
                        
                            100
                        
                    
                
            ,                 
                    
                        
                            x
                        
                        
                            101
                        
                    
                
            ,                 
                    
                        
                            x
                        
                        
                            102
                        
                    
                
            , …,                 
                    
                        
                            x
                        
                        
                            201
                        
                    
                
            ) and three thresholds λ,                 
                    
                        
                            λ
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                
             and                 
                    
                        
                            λ
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
             do the following:
Determing the power-vector (                        
                            
                                
                                    y
                                
                                
                                    1
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    100
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    101
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    102
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    201
                                
                            
                        
                    ) by
                
                    
                        
                            y
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                             
                                            f
                                            o
                                            r
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ≥
                                            λ
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0
                                             
                                            f
                                            o
                                            r
                                             
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            <
                                            λ
                                        
                                    
                                
                            
                        
                    
                
             
Creating a window with only one range cell corresponding to the value                         
                            
                                
                                    y
                                
                                
                                    101
                                
                            
                        
                    :
Taking 18 range cells near the range cell                         
                            
                                
                                    y
                                
                                
                                    101
                                
                            
                        
                     (corresponding to values                         
                            
                                
                                    y
                                
                                
                                    92
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    93
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    100
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    102
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    110
                                
                            
                        
                    ),
Calculating the Medians                         
                            
                                
                                    M
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    r
                                    i
                                    g
                                    h
                                    t
                                
                            
                        
                     of the values                         
                            
                                
                                    y
                                
                                
                                    92
                                
                            
                        
                    ,                         
                            
                                
                                    y
                                
                                
                                    93
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    100
                                
                            
                        
                    , and                         
                            
                                
                                    y
                                
                                
                                    102
                                
                            
                        
                    , …,                         
                            
                                
                                    y
                                
                                
                                    110
                                
                            
                        
                     respectively,
Calculating the values:                         
                            
                                
                                    M
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                        
                     -                         
                            
                                
                                    λ
                                
                                
                                    l
                                    e
                                    f
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    M
                                
                                
                                    r
                                    i
                                    g
                                    h
                                    t
                                
                            
                        
                     -                         
                            
                                
                                    λ
                                
                                
                                    r
                                    i
                                    g
                                    h
                                    t
                                
                            
                        
                    , These values show the power level of the target relative to the background noise on the left and right sides of the window,
Extending the window one adjacent cell to the left of the window if:
                
                    
                        
                            M
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                
             -                 
                    
                        
                            λ
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                     
                    ≥
                
                             
                    
                        
                            M
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
             -                 
                    
                        
                            λ
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                
                            (1)
Otherwise, extending the window one adjacent cell to the right of the window,
The process of extending the window is ended when
                
                    
                        
                            M
                        
                        
                            l
                            e
                            f
                            t
                        
                    
                     
                    (
                    r
                    e
                    s
                    p
                    e
                    c
                    t
                    i
                    v
                    e
                    l
                    y
                    ,
                     
                    
                        
                            M
                        
                        
                            r
                            i
                            g
                            h
                            t
                        
                    
                    )
                    <
                    
                        
                            ∆
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                    ×
                    
                        ∑
                        
                            
                                
                                    p
                                
                                
                                    w
                                    i
                                    n
                                
                            
                        
                    
                
             (2)
always satisfied, where                 
                    
                        ∑
                        
                            
                                
                                    p
                                
                                
                                    w
                                    i
                                    n
                                
                            
                        
                    
                
             is the sum of powers in all cells of the windows;
                
                    
                        
                            ∆
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                
             is a threshold which depends on the length of the window                 
                    l
                    (
                    w
                    i
                    n
                    )
                
            :
                
                    
                        
                            ∆
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        0.025
                                                         
                                                         
                                                         
                                                        f
                                                        o
                                                        r
                                                         
                                                        l
                                                        (
                                                        w
                                                        i
                                                        n
                                                        )
                                                        <
                                                        16
                                                    
                                                
                                                
                                                    
                                                        0.0125
                                                         
                                                        f
                                                        o
                                                        r
                                                         
                                                        l
                                                        (
                                                        w
                                                        i
                                                        n
                                                        )
                                                        <
                                                        30
                                                    
                                                
                                                
                                                    
                                                        0.01
                                                         
                                                         
                                                         
                                                         
                                                         
                                                         
                                                        f
                                                        o
                                                        r
                                                         
                                                        l
                                                        (
                                                        w
                                                        i
                                                        n
                                                        )
                                                        <
                                                        45
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0.0075
                                             
                                            f
                                            o
                                            r
                                             
                                            l
                                            (
                                            w
                                            i
                                            n
                                            )
                                            <
                                            60
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            0.005
                                             
                                             
                                             
                                            f
                                            o
                                            r
                                             
                                            l
                                            (
                                            w
                                            i
                                            n
                                            )
                                            >
                                            60
                                        
                                    
                                
                            
                        
                    
                
                                  (3)
From (3) it follows that the value                 
                    
                        
                            ∆
                        
                        
                            t
                            h
                            r
                            e
                            s
                        
                    
                
             is chosen adaptively, based on the radar range resolution and the length of the vessels of various types.”
As best understood within the context of Applicant(s)’ claimed invention as a whole, these limitations do not appear to be disclosed, taught, or otherwise rendered obvious by the prior art.
For example, Hjelmstad (US 2016/0266247 A1) discloses a security detection and scanning system for detecting an object on a water surface, comprising coarsely detecting a target water area by a radio and ranging device; and detecting the object by a laser and ranging device. The water surface area can be defined by an azimuth-range cell. However, Hjelmstad, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Furthermore, Kreitinger et al (US 2021/0293960 A1) discloses a similar apparatus, system, and method for range peak pairing and high accuracy target tracking using FMCW light detection and ranging. The method comprises receiving light reflected from the surface and generating a signal and combining signals to determine a final range. The method also comprises determining a frequency of an estimated peak. However, like Hjelmstad, Kreitinger, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 2 is deemed allowable over the prior art.
Any comments considered necessary by Applicant(s) must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648